Citation Nr: 1119341	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  08-09 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from May 1975 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Hearing loss disability as defined by § 3.385 is shown in the Veteran's service treatment records.   

2.  Competent medical evidence relates the Veteran's current bilateral hearing loss to noise exposure in service.  


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhances VA's duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and enhances the obligation of VA with respect to the duty to assist a Veteran in the development of his claim.  

In the instant case, the Board is rendering a decision in favor of the Veteran and therefore no further discussion of the duties of the VCAA is necessary at this time.  The Board notes that, in an October 2006 letter, the Veteran was informed of the information and evidence necessary to substantiate his claim.  With regard to assisting him, the Veteran has been provided an audiologic examination by VA for the purpose of obtaining an opinion as to the etiology of any current hearing loss and/ or tinnitus.  Additionally, the Veteran has had the opportunity to provide testimony on his own behalf at a hearing with a traveling Veterans Law Judge at the Waco RO in January 2011.  A transcript of the hearing is of record and has been reviewed.  

Legal Criteria

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including sensorineural hearing loss, when they are manifested to a compensable degree within the initial post service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (2010).

In cases involving service connection for hearing loss, impaired hearing will be considered to be a disease when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

In Barr v. Nicholson, 21, Vet. App. 303, 307-309 (2007), the Court held that medical evidence is not always required to establish in-service incurrence and nexus.  The Court noted that lay evidence may establish the presence of a condition during service, postservice continuity of symptomatology and evidence of a nexus between the present disability and postservice symptomatology.  Id.

The Veteran claims that his current hearing loss disability is related to noise exposure during service.  As previously noted, the Veteran served on active duty from May 1975 to March 1977.  





An audiogram performed at enlistment noted the following findings.

HERTZ
500
1000
2000
3000
4000
RIGHT
5
10
5
---
10
LEFT
10
10
10
---
40

The Board notes that these findings are not indicative of hearing loss as defined by 38 C.F.R. § 3.385.  

A February 1977 audiogram demonstrated the following thresholds:

HERTZ
500
1000
2000
3000
4000
RIGHT
0
0
0
10
40
LEFT
10
10
20
50
40

The Board notes that the February 1977 audiogram reflects bilateral hearing loss as defined by § 3.385.  A February 1977 physical profile serial report noted, "High frequency hearing loss (L) 3000-6000 decibels."  

In March 2007, the Veteran had a VA audiological examination.  The Veteran reported that his military noise exposure consisted of noise from jet aircraft.  He reported that his barracks was across the street from the runway.  The examination report noted that, subsequent to separation from service, the Veteran was a mechanic, mostly working on diesel engines and had additional non-military noise exposure from diesel engines and air compressors.  The Veteran also indicated having been very active in hunting and shooting, but did indicate the use of ear protection.  The Veteran provided a long history of bilateral progressive hearing loss and a long history of bilateral constant tinnitus.  

The examiner diagnosed bilateral high frequency sensorineural hearing loss.  
The examiner stated that, based on historical information provided by the Veteran, he was unsure that significant military noise exposure was incurred while on active duty.  The examiner stated that, in any case, it is a stretch to assume that hearing loss that clearly preexisted military service might have been aggravated.  The examiner further noted that there has certainly been a significant decline in audiometric thresholds from March 1975 to the present time, although the Veteran appeared to have incurred additional non-military noise exposure from diesel engines and air compressors and also from recreational hunting and shooting.
The examiner concluded that, based upon the evidence from the claims folder and the Veteran's historical account, it was his opinion that it is less likely than not that current hearing loss in either ear would be related to military noise exposure.  

In August 2007, the Veteran submitted medical records from a private physician, Dr. M.L.  The records note that the Veteran was seen in August 2007 with a chief complaint of hearing loss.  With respect to history, the examiner noted that the Veteran served in the Air Force from 1974 to 1976.  He worked in communication and was exposed to engines in the flight line as well as the rifle range.  An audiogram at discharge showed mild bilateral hearing loss.  The Veteran reported a history of progressive hearing loss since that time.  Audiometric evaluation revealed slight asymmetric sensorineural hearing loss.  It was noted that hearing loss in the right ear was mild to severe starting at 2000 to 8000 Hz.  Hearing loss in the left ear was mild to profound beginning at 2000 Hertz.

Dr M.L. observed that the Veteran had mild hearing loss at discharge.  The Veteran reported that hearing loss and tinnitus began while he was in service.  The Veteran had been an auto mechanic, and therefore continued noise exposure contributed to hearing loss.  However, given his audiogram at discharge, the examiner concluded that "more likely than not his original hearing loss was due to noise exposure."  

At the travel board hearing in January 2011, the Veteran indicated that he was exposed to loud noise during service because his barrack was straight across from the flight line.  The Veteran testified that his separation physical showed hearing loss.  The Veteran's wife also testified.  She indicated that the Veteran has had noticeable hearing problems over a period of 30 years.   

The above evidence indicates that bilateral hearing loss, as defined by 3.385, was shown during service in February 1977.  The private medical opinion establishes a nexus between current sensorineural hearing loss and service noise exposures.  Additionally, the Veteran and his wife provided credible evidence of continuity of hearing loss symptomatology over a 30 year time period since service.  The Board concludes that the evidence weighs in favor of the Veteran's claim.  Accordingly, service connection for bilateral hearing loss is warranted.    


ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


